MEMORANDUM **
Steve Eric Key appeals from the district court’s order denying his 18 U.S.C. § 3582(c)(2) motion for reduction of sentence. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 *750(1967), Key’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record.
In his pro se supplemental brief, Key challenges his career offender status and alleges procedural errors at the original sentencing.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, Key’s pro se motion for new counsel is DENIED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.